       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                  ,,. ... ••-~-o::.,~'t"~ l l
-----------------------------------x
                                                 4_.- ,· .:,· .
                                                 :            ,•_;;     ,   '   ••••.,..   •-.   '   • -0,• ••••,~• .. •
                                                                                                                              :: ,'. e-•
                                                                                                                           ·• •    0 0   •·
                                                                                                                                                 1L8:Ji:z;._.,,_ l ~
                                                                                                                                                -.,   •M   . . . ._, •   •   '••••   0     •,•   •'   ,,   . , . .. ~•-"'   ••••   ••

                                                                  ..i- '4 ..•.__.._..~ .....- , . - ·-•~:.••··.· ,.___..,, ...........        H.,.----~ ....-                .... ,. ..... ··-~.- -~"' -~....-..........      h..,~
ORINTHIA GIFFORD,

                         Plaintiff,             18 Civ. 6324                                                                      (PAE) (HBP)
        -against-                               OPINION
                                                AND ORDER
UNITED NORTHERN MORTGAGE BANKERS,
LTD., et al. ,

                         Defendants.

-----------------------------------x


             PITMAN, United States Magistrate Judge:


I.     Introduction


             By notice of motion dated December 7, 2018                                                                           (Docket Item

("D.I.") 54), plaintiff moves for leave to file an amended

complaint.     For the reasons set forth below, plaintiff's motion

is denied.


I I.   Background 1


       A.   Facts


             On October 20, 1998, plaintiff executed a promissory

note in favor of defendant United Northern Mortgage Bankers, Ltd.



        1
      The underlying facts and relevant procedural history are
also set forth in the undersigned's Report and Recommendation of
even date and is incorporated by reference herein.  However, for
the sake of clarity, I re-state the pertinent facts and
procedural history here.
        Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 2 of 34



("United Northern") for $251,700.00                         (Complaint, dated July 12,

2018     (D.I. 1)     ("Compl.") ':lI 10; Proposed Amended Complaint, dated

Dec. 6, 2018, annexed to Gifford Declaration ("Gifford Deel.") as

Ex. A (D.I. 55-1)                 ("PAC") ':lI 10).       This promissory note was

secured by a mortgage given to United Northern encumbering

plaintiff's real property located at 4160 Digney Avenue, Bronx,

New York 10466 (the "Property")                       (Compl.   <JI   3; PAC       <JI   10).       Under

the terms of the promissory note, plaintiff was required to make

360 installment payments of $2,025.24 to United Northern from

December 1, 1998 through November 1, 2028                             (PAC   <JI   10).

              United Northern then assigned plaintiff's mortgage and

note to defendant M&T Mortgage Corporation ("M&T") and it was

recorded by the Bronx County Clerk on June 30, 1999 (PAC                                            ':ll':ll    10,

14).     In or about October 1999, plaintiff experienced financial

hardship and defaulted on her loan payments to M&T (PAC                                         <_j[<_J[       15-

16) .

              On November 17, 1999, plaintiff's mortgage and note was

assigned to Mortgage Electronic Registration Systems, Inc.

("MERS") which elected to accelerate plaintiff's debt based on

her default (PAC            <JI   18).    MERS filed a foreclosure action against

plaintiff on or about April 25, 2000 in Bronx County Supreme

Court (PAC     <JI   18).         Plaintiff defaulted in that foreclosure action

and on April 13, 2006, the Honorable Paul A. Victor,                                       Justice of

the Supreme Court, entered judgment against plaintiff for


                                                      2
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 3 of 34



$430,085.89 and ordered that the Property be sold as a single

parcel at a foreclosure sale (Judgment of Foreclosure and Sale,

dated Apr. 5, 2006, annexed to the Declaration of Scott W.

Parker, Esq.    ("Parker Deel.") as Ex. 2 (D. I. 23-3)).     Plaintiff

moved to vacate this judgment on May 8, 2007; Justice Victor

denied that motion on February 29, 2008      (Order, dated Feb. 29,

2008, annexed to Parker Deel. as Ex. 4 (D.I. 23-5)).

          On December 12, 2007, MERS acquired title to the

Property and a referee's deed was subsequently issued to it on

February 23, 2009 (Referee's Deed, dated Feb. 23, 2009, annexed

to Parker Deel. as Ex. 5 (D.I. 23-6)).       However, four days

earlier, on February 19, 2009, MERS assigned its bid in the

foreclosure to defendant Aurora Loan Services LLC ("Aurora")

which instituted a holdover proceeding against plaintiff (Assign-

ment of Bid, dated Feb. 19, 2009, annexed to Parker Deel. as Ex.

6 (D.I. 23-7)).    This holdover proceeding was resolved on May 26,

2010 when plaintiff consented to a judgment and warrant for

possession of the Property in favor of Aurora (Stipulation of

Settlement, dated May 26, 2010, annexed to Parker Deel. as Ex. 8

(D.I. 23-9)).


     B.   State Court
          Procedural History


           Plaintiff has mounted numerous challenges in state

court to the foreclosure action and the related proceedings.

                                    3
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 4 of 34



Plaintiff filed an Order to Show Cause on February 13, 2012

seeking to stay all eviction proceedings against her and to

vacate the judgment of the foreclosure action claiming that MERS

"had no standing to bring [the] action against [her] because

[her] mortgage may not have been properly assigned to them"

(Affirmation in Support, dated Feb. 13, 2012, annexed to Parker

Deel. as Ex. 9 (D.I. 23-10)).     This motion was denied by the

Honorable Stanley Green, Justice of the Supreme Court, on May 15,

2012 who found that plaintiff "never raised the issue of [MERS']

standing previously and thus [had] waived any objection thereto"

(Order, dated May 15, 2012, annexed to Parker Deel. as Ex. 10

(D.I. 23-11)).

          Plaintiff filed a nearly identical motion in October

2012 which was again denied by Justice Green for substantially

the same reasons:

          The motion by defendant to vacate the judgment of the
          foreclosure and sale, etc is denied.   This case is
          thirteen years old.  Defendant has resided in and
          conducted a business in the premises without paying
          mortgage payments or rent all these years.   This case
          has been litigated for many years, with many motions,
          and multiple eviction proceedings have been brought in
          the Civil Court.  Defendant has successfully remained
          in the premises for free.   The issue of standing of
          MERS was resolved long ago.   The judgment in this case
          was issued prior to any determination in other cases
          that MERS lacked standing to bring foreclosure actions.
          Defendant did not timely raise this issue and this
          Court has already ruled, by order dated May 15, 2012,
          that defendant had waived the issue.




                                    4
         Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 5 of 34



(Order, dated Apr. 17, 2013, annexed to Parker Deel. as Ex. 11

(D.I. 23-12)).        Plaintiff appealed this decision to the First

Department, which affirmed Justice Green's ruling and found that

"Gifford .         . did not demonstrate entitlement to vacatur

since she did not demonstrate a reasonable excuse for her default

or move within one year[,]         [n]or did she demonstrate grounds for

vacatur based on fraud or misrepresentation."             Mortgage Elec.

Registration Sys., Inc. v. Gifford, 133 A.D.3d 429, 431, 20

N.Y.S.3d 9, 11 (1st Dep't 2015).


         C.   The Present Action


               Plaintiff commenced this action 2£.Q se against defen-

dants United Northern, Aurora, MERS, M&T, Nationstar Mortgage LLC

("Nationstar") and Knuckles, Komosinski & Elliot ("KKE") on July

13, 2018 alleging violations of 42 U.S.C           §§   1983 and 1985 because

defendants unlawfully deprived her of her constitutional right to

her property, "refusal or neglect to prevent the deprivation" of

her property rights,        "abuse of process" with respect to the

foreclosure action, obstruction of justice and denial of due

process, conspiracy, fraud and fraud on the court (Compl.              ~~   52-

7 9) .

               Specifically, plaintiff alleged that United Northern

unconscionably separated her mortgage from the promissory note by

assigning the mortgage and that "trading her [n]ote as an invest-


                                         5
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 6 of 34



ment security in a [t]rust on Wall Street" unlawfully "materially

altered" the agreement           ( Compl. '11'11 11-12) .    Plaintiff appeared to

argue that because of this alleged separation, the mortgage was

unenforceable and, thus, defendants had no right to collect on,

foreclose on or evict her from the Property (Compl. '11'11 11-21).

Plaintiff also argued that United Northern and MERS "did not have

[s]tanding to invoke the Bronx County Supreme Court's jurisdic-

tion"       (Compl. '!!'!I 27-29).   Finally, plaintiff alleged that because

she was not aware that her mortgage was being assigned or

securitized and because defendants did not have standing to bring

the foreclosure action, defendants' actions amounted to fraud

(Compl. '!!'!I 28, 30-41).

                  Defendants moved to dismiss plaintiff's complaint for

lack of subject matter jurisdiction and for failure to state a

claim (Memorandum of Law in Support of Defendant's Motion to

Dismiss, dated Aug. 24, 2018             (D. I. 23-1)       ("M&T Memo."); Memoran-

dum of Law, dated Sept. 5, 2018              (D. I. 27)      ("United Memo.");

Memorandum of Law in Support of Defendants' Motion to Dismiss the

Complaint with Prejudice, dated Sept. 17, 2018                    (D.I. 44)   ("MERS

Memo.")      2;   Declaration of John E. Brigandi, Esq., dated Nov. 7,

2018    (D. I. 59)     ("Bigandi Deel."))     3
                                                  •   For the reasons set forth in


      Defendants MERS, Aurora and Nationstar are represented by
        2

the same counsel and, thus, submitted a joint motion to dismiss.
        3   KKE submitted only an attorney declaration as its motion to
                                                          (continued ... )

                                             6
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 7 of 34



my Report and Recommendation,        I respectfully recommended that

defendants' motions to dismiss be granted.

                 Plaintiff did not submit any opposition papers to

defendants' motions to dismiss; rather, she moved for leave to

file an amended complaint.


     D.      The Proposed Amended Complaint


                 In her proposed amended complaint, plaintiff omits

defendants MERS and KKE from the action (Gifford Deel. 1 8; PAC)

Plaintiff also appears to have abandoned her claims alleging

violations of Section 1983 and 1985, a refusal or neglect to

prevent deprivation of her rights, abuse of process, obstruction

of justice and denial of due process claims and, instead, asserts

16 new claims (PAC 11 39-118).

                 Plaintiff's proposed amended complaint sets out addi-

tional details with respect to the time line of her mortgage loan

and the underlying foreclosure action, especially with respect to

defendants M&T, Aurora and Nationstar.         While plaintiff's initial

complaint did not contain any specific factual assertions with

respect to M&T, Aurora or Nationstar, her proposed amended

complaint explains that United Northern assigned her mortgage to

M&T prior to the foreclosure action filed by MERS, that the



     3
         ( •••   continued)
dismiss.         This practice violates Local Civil Rule 7.l(a) (2).

                                       7
        Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 8 of 34



referee's deed to the Property was eventually assigned by MERS to

Aurora and that Aurora prosecuted the holdover proceeding against

plaintiff, and that on December 8, 2017, Aurora assigned the

Property to Nationstar by a "quitclaim deed"              ( PAC   c_rrc_rr   14-19, 23,

31) .

              Plaintiff's proposed amended complaint is predicated on

the same facts as her initial complaint; however, plaintiff now

appears to be arguing that United Northern, M&T and Aurora were

really the parties who prosecuted the foreclosure and holdover

proceedings against her and that they falsely represented that

MERS was the owner of the mortgage (PAC          err   5, 18, 23).            This

assertion flows from plaintiff's allegation (1) that "the

purported transfer of the 'mortgage loan' in dispute from

M&T to .       . MERS        . was not recorded and remains unrecorded

to present date",       (2) that the "assignment of mortgage" document-

ing M&T's assignment of plaintiff's mortgage to MERS was "forged"

and "concealed from" the state court in the foreclosure action

and (3) a finding in an unrelated Nebraska state court case that

"MERS is contractually prohibited from taking any action on

'mortgage loans'"       (PAC 'II'll 18, 23).

              Plaintiff further alleges that the purportedly original

promissory note that either M&T or Aurora presented the state

court was actually a forgery because:




                                          8
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 9 of 34



             "(i) someone authored and or forged [p]laintiff's
             signature upon the instrument misrepresented by Defen-
             dants(s) M&T and or Aurora to be a true copy of the
             note in dispute; (ii) the two undated stamps presented
             to be indorsements [sic] are not original signatures;
             (iii) the purported signatures of the officers of UNMB
             and M&T affixed upon the aforementioned undated stamps
             were authored and or forged by someone other than the
             persons named; and (iv) the instrument presented to be
             a true and correct copy of the original note in dispute
             is nothing more than a counterfeit and or scanned image
             of the original note, the latter of which was deliber-
             ately destroyed[] by Defendant M&T and or Aurora upon
             their illegal creation of the back dated electronic
             note registered in the MERS[] eRegistry" (PAC 1 25).


III.    Analysis


       A.   Applicable Legal Principles


             The standards applicable to a motion to amend a plead-

ing are well settled and require only brief review.             Leave to

amend a pleading should be freely granted when justice so re-

quires.     Fed.R.Civ.P. 15(a); Foman v. Davis, 371 U.S. 178, 182

(1962); Medina v. Tremor Video, Inc.,         640 F. App'x 45, 47    (2d

Cir. 2016)    (summary order); Loreley Fin.      (Jersey) No. 3 Ltd. v.

Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015); Dluhos

v. Floating & Abandoned Vessel, Known as "New York", 162 F.3d 63,

69 (2d Cir. 1998); Gurner v. Shearson, Hammill & Co., 516 F.2d

283, 287    (2d Cir. 1974).       This "permissive standard .      . is

consistent with [the] strong preference for resolving disputes on

the merits."       Loreley Fin.    ( Jersey) No. 3 Ltd. v. Wells Fargo



                                        9
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 10 of 34



Sec., LLC, supra, 797 F.3d at 190 (internal quotation marks

omitted).

             However, "motions to amend should generally be denied
in instances of futility, undue delay, bad faith or dilatory

motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party."

Burch v. Pioneer Credit Recovery,             Inc., 551 F.3d 122, 126 (2d

Cir. 2008)     (.Q.§.£   curiam), citing Foman v. Davis, supra, 371 U.S.

at 182; accord American Home Assurance Co. v. Jacky Maeder (Hong

Kong) Ltd., 969 F. Supp. 184, 187-88 (S.D.N.Y. 1997)             (Kaplan,

D.J.); see also Lee v. Regal Cruises, Ltd., 916 F. Supp. 300, 303

(S.D.N.Y. 1996)          (Kaplan, D.J.), aff'd, 116 F.3d 465 (2d Cir.

1997)    (summary order), citing Foman v. Davis, supra, 371 U.S. at

182.




                                         10
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 11 of 34



       B.    Rooker-Feldman Doctrine 4


              Under the Rooker-Feldman doctrine,      federal district

courts generally lack subject matter jurisdiction over cases that

are, in essence, appeals from or collateral attacks on state

court judgments.      Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 283-84      (2005); Worthy-Pugh v. Deutsche Bank Nat'l

Tr. Co., 664 F. App'x 20, 21 (2d Cir. 2016)          (summary order);

Vossbrinck v. Accredited Home Lenders,         Inc., 773 F.3d 423, 426

(2d Cir. 2014); Morrison v. City of New York, 591 F.3d 109, 112

(2d Cir. 2010).      The doctrine is rooted in the principle that

"appellate jurisdiction to reverse or modify a state-court

judgment is lodged.          . exclusively in [the Supreme] Court."

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., supra, 544 U.S. at

283.     "There are four requirements for the application of the

Rooker-Feldman doctrine:        (1) the federal-court plaintiff lost in

state court;     (2) the plaintiff complain[s] of injuries caused by


        41
        note that with the exception of M&T, defendants only
submitted letter responses to plaintiff's motion to amend in
which they argued that plaintiff's motion was "untimely", but
failed to present any other substantive arguments.   However,
because the Rooker-Feldman doctrine is jurisdictional, I can
consider its impact on the proposed amended complaint mea sponte.
See Koziel v. City Court of Yonkers, 351 F. App'x 470, 471 (2d
Cir. 2009) (summary order) (affirming sua sponte dismissal of
complaint on initial review for lack of subject matter based on
the Rooker-Feldman doctrine); Talley v. LoanCare Serv., Div. of
FNF, 15-CV-5017 (JMA) (AKT), 2018 WL 4185705 at *5 (E.D.N.Y. Aug.
31, 2018) (action challenging state court mortgage foreclosure
judgment dismissed on initial review pursuant to the
Rooker-Feldman doctrine).

                                       11
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 12 of 34



a state court judgment;      (3) the plaintiff invite[s]              review

and rejection of that judgment; and (4) the state judgment was

rendered before the district court proceedings commenced."

Vossbrinck v. Accredited Home Lenders,       Inc., supra, 773 F.3d at

426 (quotation marks and citation omitted); accord McKithen v.

Brown,   626 F.3d 143, 154    (2d Cir. 2010); Hoblock v. Albany Cnty.

Bd. of Elecs.,   422 F. 3d 77, 85 (2d Cir. 2005).        "Where all four

requirements are met, a district court must dismiss for lack of

subject matter jurisdiction."      Hylton v. J.P. Morgan Chase Bank,
                                         5
N.A., supra, 338 F. Supp. 3d at 274.

            Thus, in order for plaintiff to succeed on her motion

to amend her complaint, the allegations and claims in her pro-

posed amended complaint must cure the Rooker-Feldman deficiencies

that I concluded barred her initial complaint.           See Smith v. 131

E. Ames Inc., 14-CV-5060 (SJF) (SIL), 2015 WL 1565491 at *9

(E.D.N.Y. Apr. 8, 2015)      (adopting Report   &   Recommendation)    (leave

to amend the complaint denied where plaintiff's proposed amended

complaint failed to "cure[] the infirmities of the original

Complaint        . by defeating application of the Rooker-Feldman

doctrine") .

            Construed liberally, plaintiff argues in her proposed

amended complaint that her claims are not barred by the Rooker-


     5As explained in my Report & Recommendation of even date,
all of the claims in plaintiff's original complaint are barred by
the Rooker-Feldman doctrine.

                                    12
     Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 13 of 34



Feldman doctrine because United Northern, M&T, Aurora and

Nationstar were not named plaintiffs in the state foreclosure

action (PAC~ 37).         However, taken as a whole, plaintiff's

proposed amended complaint again claims a pattern of fraudulent

activity involving the initial loan agreement with United North-

ern, the allegedly unlawful assignment to M&T, the purportedly

false assignment to MERS, the allegedly fraudulent judgment in

the foreclosure proceeding, the allegedly unlawful holdover and

eviction action prosecuted by Aurora and the transfer of the

Property to Nationstar -- all of which is "inextricably inter-

twined" with the state court foreclosure action.              Swiatkowski v.

Citibank, 745 F. Supp. 2d 150, 165 (E.D.N.Y. 2010), aff'd, 446 F.

App' x 3 60   ( 2d Cir. 2 0 11)   ( summary order) .   Thus, the Rooker-

Feldman doctrine may be applied to plaintiff's claims against

United Northern, M&T, Aurora and Nationstar.              Swiatkowski v.

Citibank, supra, 745 F. Supp. 2d at 165; accord Pharr v. Ever-

green Garden,     Inc., 123 F. App'x 420, 422-23 (2d Cir. 2005)

(Rooker-Feldman doctrine bars ''claims that are 'inextricably

intertwined' with a state court decision"); In re Lunn, 16-20163

(PRW), 2016 WL 5349726 at *7          (W.D.N.Y. Sept. 23, 2016)    (Rooker-

Feldman doctrine barred plaintiff's claims that were predicated

on "irregularities in recording the various assignments of [her]

mortgage" which allegedly showed that "her mortgage loan lack[ed]

a valid chain of mortgage and note ownership from the original


                                         13
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 14 of 34



lender to date" because such claims were caused by or arose out

of a state court foreclosure judgment); Anctil v. Ally Fin.,

Inc.,   998 F. Supp. 2d 127, 132-34      (S.D.N.Y. 2014)   (Seibel, D.J.),

aff'd in part, rev'd in part on other grounds sub nom.,          588 F.

App'x 66 (2d Cir. 2015)    (holding that the Rooker-Feldman doctrine

barred plaintiff's claims, which, asserted that transfers of

mortgages were illegal, chains of title to mortgages were broken,

the foreclosing entities initiated the foreclosure proceedings

using false and misleading documents and did not hold the mort-

gages, thus rendering the foreclosures invalid, even where

"[d]efendants' allegedly fraudulent conduct may have preceded the

entry of the foreclosure judgments, but the injury complained of

-- loss of [p]laintiffs' homes -- was effected by the judgments,

not by any previous direct actions taken by [d]efendants"          (empha-

sis in original)); Done v. Option One Mortg., 09-CV-4770          (JFB),

2011 WL 1260820 at *6     (E.D.N.Y. Mar. 30, 2011)     (Rooker-Feldman

doctrine barred plaintiff's claims that were "entirely dependent

on the loan in question being invalid, which ha[d] already been

resolved against plaintiff in the state court [foreclosure]

proceeding"); see also Omotosho v. Freeman Inv. & Loan, 136 F.

Supp. 3d 235, 246-47    (D. Conn. 2016)     ("Rooker-Feldman requires

the federal court plaintiff to have been a party to the state

court proceeding, but it does not require the federal court

defendants to have been party to the state court proceedings.")


                                    14
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 15 of 34



            Here, the first and fourth "procedural" requirements of

the Rooker-Feldman doctrine are clearly met as to all of plain-

tiff's proposed claims.          Plaintiff lost in the foreclosure action

in Bronx County Supreme Court and her loss took place over 12

years before she filed her complaint in federal court on July 13,

2018.

            With respect to second and third "substantive"

requirements of the Rooker-Feldman doctrine,         an individual

analysis of each of plaintiff's proposed claims is required to

determine whether plaintiff alleges injuries caused by the state

court judgment and whether adjudication of plaintiff's claims

would invite a review and rejection of that judgment.


            1.   Plaintiff's New Claims that
                 Are Barred by Rooker-Feldman


                   a.      Count 1 - Racketeer Influenced
                           and Corrupt Organizations Act Claim


            Plaintiff alleges that defendants M&T, Aurora and

Nationstar violated "the Federal Civil          [Racketeer Influenced and

Corrupt Organizations Act]         statutes by conducting or participat-

ing, directly or indirectly,         in the conduct of the affairs of an

enterprise or enterprises, through a pattern of racketeering

activity"   (PAC   <JI   42).   Plaintiff bases this claim on her allega-

tion that M&T, Aurora and Nationstar "received income derived .

. from a pattern of racketeering activity or through collection

                                        15
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 16 of 34



of an unlawful debt"   ( PAC   <JI   4 4) .        Plaintiff further alleges that

defendants' conduct caused her to suffer "actual damages of

emotional distress, loss of monies paid by the [p]laintiff

towards a fraud in factum 'mortgage transaction', and other costs

associated to defend the [p]laintiff's property"                  (PAC   <JI   59).

            Plaintiff's Racketeer Influenced and Corrupt

Organizations Act   ("RICO") claim is barred by the Rooker-Feldman

doctrine.    In order to rule on this claim, the Court would have

to determine whether defendants collected an "unlawful debt" and,

thus, would require an assessment of whether plaintiff's mortgage

was invalid and unenforceable -- an issue that has clearly been

decided numerous times in state court.                  This is precisely the

type of collateral attack the Rooker-Feldman doctrine prohibits.

See Francis v. Nichols, 16 Civ. 1848 (CS), 2017 WL 1064719 at *4

(S.D.N.Y. Mar. 21, 2017)       (Seibel, D.J.)            (plaintiff's civil RICO

claim barred by Rooker-Feldman because "plaintiff could not

prevail on his claims in [district]                  [c] ourt without a finding

that the state court judgment was wrong"); see also Murphy v. GE

Capital Asset Corp., 38 F. App'x 86, 86-87                  (2d Cir. 2002)       (af-

firming district court's finding that plaintiff's suit brought

under RICO was barred by the Rooker-Feldman doctrine where

plaintiff "alleged that defendants had fraudulently foreclosed on

his property by presenting fraudulent mortgage documents to the

state courts"); Boothe v. Rossrock Funds II LP, 16 Civ. 900


                                              16
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 17 of 34



(PKC), 2017 WL 2271360 at *6 (E.D.N.Y. May 23, 2017)         (plaintiff's

RICO claim barred by the Rooker-Feldman doctrine where the claim

was predicated on the allegedly "fraudulent transfer of [her]

property" and defendants'     "gross judicial misconduct" in the

underlying foreclosure proceeding").

            Furthermore, "[p]laintiff is [also] inviting this Court

to sit in review of the state court judgment .            [because]

[her] damages claims are intertwined with questions of whether

[d]efendant[s] owned the [n]ote or the [m]ortgage and are barred

by Rooker-Feldman."      Francis v. Nichols, supra, 2017 WL 1064719

at *6 (quotation marks and citation omitted).        Although plaintiff

claims her damages are for "emotional distress" and expenses

incurred in defending the foreclosure action, such injuries,

assuming they exist, were "directly caused by the adverse judg-

ment in the [f]oreclosure [a]ction" and, thus, are barred by the

Rooker-Feldman doctrine.      Francis v. Nichols, supra, 2017 WL

1064719 at *4    (civil RICO claim barred where plaintiff's alleged

injuries were "expenses in defending the foreclosure action" and

"emotional distress"); accord Charles v. Levitt, 716 F. App'x 18,

21 ( 2d Cir. 2 O1 7)   (plaintiff's "civil RICO and fraud claims .

do not escape the ambit of the Rooker-Feldman doctrine [because]

the injury of which [plaintiff] complains .         . and which he

seeks to have remedied, is the state court []       judgment" and

"would require the federal court to review and reject the state


                                    17
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 18 of 34



court judgment"      (internal quotation marks and citation omitted));

Swiatkowski v. Citibank, supra, 745 F. Supp. 2d at 165                  ("Although

plaintiff has labeled the relief in the complaint as seeking

monetary damages, it is abundantly clear that the whole purpose

of this action is to             . undo the foreclosure judgment.").

            Thus,    I find that plaintiff's proposed RICO claim is

barred under the Rooker-Feldman doctrine because the alleged

injuries were caused by an underlying state court judgment and

adjudication of plaintiff's claims would require review of that

judgment.


                    b.   Count 3 - Fair Debt
                         Collection Practices Act Claim


            Plaintiff next seeks to bring a claim against Aurora

and Nationstar pursuant to the Fair Debt Collection Practices Act

("FDCPA"), 15 U.S.C.       §§   1692, et    .§.sill.   for collecting on a mort-

gage loan that was fraudulently obtained (PAC~ 65).                    Specifi-

cally, plaintiff alleges that neither Aurora nor Nationstar "have

evidence of being a creditor for the 'mortgage loan'", and that

they "made false representations of the character, amount, and

legal status of the debt in dispute", misrepresented to plaintiff

that "nonpayment of the debt in dispute [would]                  result in the

sale of the subject property" and used deceptive means to collect

the debt by "willfully misrepresenting [United Northern] as the

actual lender" of the mortgage and note                  (PAC~ 65).


                                           18
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 19 of 34



            Plaintiff's allegations are extremely confusing, given

that the state court ordered that the Property be sold prior to

Aurora's and Nationstar's involvement in this matter, plaintiff's

explicit consent to a judgment and warrant for possession of the

Property in favor of Aurora and plaintiff's allegations that

defendants "misrepresented" MERS as the actual lender, not United

Northern.   However, construed liberally and examining the pro-

posed amended complaint as a whole, it appears that plaintiff is

once again alleging that her note and mortgage were unlawfully

assigned and, thus, the state court foreclosure judgment was

fraudulently obtained and that Aurora and Nationstar, therefore,

had no right to collect on her note or to take possession of the

Property.

            Awarding relief on this claim would again require a

"review and reject[ion] the [state court]      judgment of foreclosure

on the grounds that the [mortgage] assignments were invalid and

that [defendants] had no right to the property at issue" and

would require the Court to improperly question "the validity of

the state court judgment of foreclosure."        Graham v. Select

Portfolio Serv., Inc., 156 F. Supp. 3d 491, 503-04        (S.D.N.Y.

2016)   (Koeltl, D.J.).   Several courts in this Circuit have held

that FDCPA claims based on similar allegations are barred by the

Rooker-Feldman doctrine.     See Desir v. Florida Capital Bank,

N.A., 18-CV-2630 (ENV) (PK), 2019 WL 1895061 at *3 (E.D.N.Y. Apr.


                                    19
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 20 of 34



15, 2019)     ( FDCPA claim against defendants who claimed "an

entitlement" post-foreclosure to plaintiff's property barred by

Rooker-Feldman where plaintiff alleged that these "third party

debt collectors" based their entitlement claims on a fraudulently

obtained foreclosure judgment); Hines v. HSBC Bank USA, 15-CV-

3082    (CBA) (MDG), 2016 WL 5716749 at *4-*5 (E.D.N.Y. Sept. 30,

2016)    (plaintiff's FDCPA claim barred by Rooker-Feldman where

plaintiff "contest[ed] the authenticity of the underlying debt

instruments and [defendant's] status as a creditor" because the

district court "would necessarily have to review the state court

judgment to adjudicate [those] claims"); Gordon v. Ocwen Loan

Serv., 15-cv-507      (RNC), 2016 WL 1305108 at *l     (D. Conn. Mar. 31,

2016)    (" [A] l though plaintiff's complaint references several

federal statutes, including .          . the FDCPA .      .,   [c] onstruing

the language of the complaint in its broadest terms, it is

evident that plaintiff complains of injuries caused by the

foreclosure judgment and that the purpose of this action is to

undo the foreclosure."); Barbato v. U.S. Bank Nat'l Ass'n, 14

Civ. 2233 (NSR), 2016 WL 158588 at *3-4         (S.D.N.Y. Jan. 12, 2016)

(Roman, D. J.)    (plaintiff's FDCPA and fraud claims barred by

Rooker-Feldman where " [ i] n simplest terms,       [p] laintiff []

appear[ed] to argu[e] that [d]efendant lacked standing to fore-

close or procured the foreclosure through fraudulent means");

Graham v. Select Portfolio Serv., Inc., supra, 156 F. Supp. 3d at


                                       20
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 21 of 34



503-04       (FDCPA claim barred by Rooker-Feldman doctrine where

plaintiff alleged that "his property was not acquired by [defen-

dants] pursuant to the [lawful] assignment of [his] mortgage" and
that defendants continued to violate "[f]ederal debt collection

laws             [by] engaging in a debt collection scheme when they

reasonably knew or should have known that the debt claims [were]

fake,       fabricated and illegitimate"    (internal quotation marks and

citations omitted)); Craig v. Saxon Mortg. Serv., Inc., 13-CV-

4526 (SJF) (GRB), 2015 WL 171234 at *8         (E.D.N.Y. Jan. 13, 2015)

(plaintiff's FDCPA claim barred by Rooker-Feldman doctrine where

plaintiff alleged that defendants attempted to collect a debt

they had "no authority to collect" and never had "lawful author-

ity [or] possession of [plaintiff's]          [n]ote"); Quiroz v. U.S.

Bank Nat'l Ass'n, 10-civ-2485, 2011 WL 3471497 at *4            (E.D.N.Y.

Aug. 5, 2011)       (" [A] ny FDCPA claim based on the falsity of the

debt is barred by Rooker-Feldman because it would be inextricably

intertwined with [the state court's order of foreclosure and

sale] . ") . 6


      While some courts have held that FDCPA claims that involve
        6

allegations of misconduct committed in the course of "attempting
to collect a debt owed under [a] state court judgment" are not
barred by Rooker-Feldman because a plaintiff may not have had "an
opportunity to litigate them in the foreclosure action", see
Hines v. HSBC Bank USA, supra, 2016 WL 5716749 at *5, plaintiff's
FDCPA claim is distinguishable.   First, plaintiff's entire FDCPA
claim is predicated on the fact that Aurora and Nationstar
collected on a debt that was the result of a fraudulently
obtained foreclosure judgment, and not any type of independent
                                                     (continued ... )

                                       21
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 22 of 34




             Plaintiff alleges the same injuries of emotional

distress, making expenditures towards a fraudulent debt and

"other costs to defend [her] property and reputation" in

connection with her FDCPA claim (PAC~ 66).           As with plaintiff's

RICO claim, although she pleads monetary damages which some

courts allow under Rooker-Feldman, her alleged injuries are,

again, clearly caused by underlying foreclosure action and she

"invit[es] this Court to sit in review of the state court judg-

ment           [because]   [plaintiff's] damages claims are intertwined

with questions of whether [d]efendant[s] owned the [n]ote or the

[m]ortgage and are barred by Rooker-Feldman."           Francis v.

Nichols, supra, 2017 WL 1064719 at *6 (quotation marks and

citation omitted)      (plaintiff's claimed damages for "emotional

distress" and expenses in defending the foreclosure action were

"directly caused by the adverse judgment in the [f]oreclosure

[a]ction" and, thus, are barred by Rooker-Feldman); accord

Swiatkowski v. Citibank, supra, 745 F. Supp. 2d at 165 ("Although

plaintiff has labeled the relief in the complaint as seeking

monetary damages, it is abundantly clear that the whole purpose

of this action is to           . undo the foreclosure judgment.").


        6
      ( • • • continued)
collection misconduct on the part of Aurora or Nationstar.
Second, plaintiff had an opportunity to litigate these
allegations in the subsequent holdover proceeding that was
prosecuted by Aurora more than four years after the foreclosure
judgment was rendered.


                                      22
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 23 of 34



             Thus, plaintiff's proposed FDCPA claim also satisfies

the requirements of and is barred by the Rooker-Feldman doctrine.


                    c.   Counts 4 , 7 , 8 ,
                         9 and 11 - Fraud Claims


             Plaintiff alleges multiple counts of fraud against

defendants,    including "continual acts of fraud",            "fraudulent

concealment",       "constructive fraud",   "civil aiding and abetting

fraud" and "civil conspiracy to defraud"          ( PAC ':II':II 67- 71,   7 9-8 0,

83-86,    90-93).    All of plaintiff's fraud claims are predicated on

the assertion thctt "defendants suppressed or concealed material

facts with the intention that the [p]laintiff be misled as to the

character, legality, ownership, and possession of the 'mortgage

transaction' in dispute" by "employing false evidence" and

presenting "forged" documents "to give the impression of trans-

fers of the 'mortgage loan'       in dispute"    (PAC ':II':II 80,   82,   84-85,

91-92).

             Apparently realizing that she is barred from re-

asserting her claim that MERS did not have proper standing to

initiate the foreclosure proceeding against her, plaintiff has

omitted MERS as a defendant and now attempts to argue that United

Northern, M&T, Aurora and Nationstar all conspired to conceal

fraudulently that MERS never owned plaintiff's note and mortgage

by presenting the state court with forged documents during the

foreclosure and holdover proceedings.           This essentially amounts

                                      23
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 24 of 34



to another attempt by plaintiff to argue that the plaintiffs in

the foreclosure and holdover proceedings lacked standing because

of alleged invalid assignments of her mortgage -- an argument

clearly barred by Rooker-Feldman.       Pennicott v. JPMorgan Chase

Bank. N.A., 16 Civ. 3044    (VB), 2018 WL 1891312 at *3     (S.D.N.Y.

Apr. 18, 2018)    (Brinccetti, D.J.)    ("Rooker-Feldman bars claims

that ask a court to find a defendant lacked standing to pursue

foreclosure in a prior state court action, because such claims

require a court to sit in review of the state court judgment.");

accord Hylton v. J.P. Morgan Chase Bank, N.A., supra, 338 F.

Supp. 3d at 275; Rockwood v. Cenlar FSB, 17 Civ. 10153 (VB), 2018

WL 2122820 at *3    (S.D.N.Y. May 8, 2018)    (Briccetti, D.J.);

Francis v. Nichols, supra, 2017 WL 1064719 at *4; Gurdon v. Bank,

supra, 2016 WL 721019 at *7.

          Moreover, plaintiff's allegation that defendants

engaged in fraudulent conduct by presenting the state court with

allegedly "void" and "forged" documents does not save her pro-

posed fraud claims because "[i]f the court were to accept the

plaintiff's claim that the loan documents were forged, the

court's ruling would necessitate a finding that the [j]udgment of

[f]oreclosure and [s]ale was erroneously entered, and thus, void

[which]          is precisely the result that the Rooker-Feldman

doctrine seeks to avoid."     Ashworth v. Boggio, CV-15-948

(JFB) (ARL), 2016 WL 4398956 at *5 (E.D.N.Y. July 26, 2016)


                                   24
      Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 25 of 34




(Report & Recommendation), adopted at, 2016 WL 4399311            (E.D.N.Y.

Aug. 15, 2016)    (quotation marks and citation omitted); accord

Ward v. Bankers Tr. Co. of California, N.A.,         09-CV-1943

(RRM) (LB), 2011 WL 1322205 at *6-*7       (E.D.N.Y. Mar. 29, 2011)

(plaintiff's fraud claims based on allegations of "forged docu-

ments" being presented and relied upon in the underlying state

foreclosure and holdover actions barred by Rooker-Feldman doc-

trine because a ruling in her favor "would effectively declare

the state court judgments of foreclosure and eviction fraudu-

lently procured and thus void"       (quotation marks and citation

omitted)); Swiatkowski v. Citibank, supra,        745 F. Supp. 2d at 166

(plaintiff's claims that a state court foreclosure judgment was

obtained using fraudulent documents barred by Rooker-Feldman).

             In connection with her fraud claims, plaintiff once

again alleges the same injuries of emotional distress, having

paid money towards a fraudulent mortgage transaction and "other

costs to defend [her] property and reputation"          (PAC~~ 80,    82,

86,   93).   As discussed above,   such alleged injuries were caused

by the underlying foreclosure and holdover proceedings.            While

some courts have held that a fraud claim alleging misconduct

during a foreclosure proceeding in which a plaintiff seeks

monetary damages,     rather than declaratory or injunctive relief,

can survive Rooker-Feldman, the Second Circuit has made it clear

that such an exception only applies to fraud claims the adjudica-


                                     25
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 26 of 34



tion of which "does not require the federal court to sit in

review of the state court judgment."        Vossbrinck v. Accredited

Home Lenders, Inc., supra, 773 F.3d at 427; accord Charles v.

Levitt, supra, 716 F. App'x at 21        (noting the distinction "be-

tween [fraud] claims that require a federal court to review a

state court judgment and those that seek damages from

[d]efendants for injuries [] suffered from an alleged fraud"

involving a state court judgment (emphasis in the original))

          The court cannot find that defendants initiated a

fraudulent foreclosure proceeding against her and had no right to

the relief they obtained without finding that both the Bronx

Supreme Court's judgment of foreclosure and sale and the First

Department's affirmance were erroneous.         Plaintiff is not permit-

ted to sidestep Rooker-Feldman by "spruc[ing] up [her] amended

complaint with general allegations of fraud" where it is clear

that "the damages [plaintiff] seeks are aimed at compensating

[her] for the .     . loss of [her]      [pl roperty."   Charles v.

Levitt, supra, 716 F. App'x at 22; accord Francis v. Nichols,

supra, 2017 WL 1064719 at *5 ("Although the [complaint] speaks in

terms of fraud and deception, Plaintiff has alleged only injuries

either directly caused by the adverse judgment in the Foreclosure

Action, or injuries the remedy for which would require this Court

to revisit and reject the state court's determination that

[defendant] had standing to pursue the foreclosure.")


                                    26
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 27 of 34



           Thus, plaintiffs proposed fraud claims under Counts 4,

7, 8, 9 and 11 are barred by the Rooker-Feldman doctrine


                d.   Count 5 - Unjust Enrichment


           Plaintiff next asserts a claim of unjust enrichment,

alleging that defendants "have taken title to [p]laintiff's house

through an unlawful foreclosure debt collection act and a referee

sale" and "eject [ed]   [p] laintiff from her house by way of unlaw-

ful means and methods"    (PAC   <Jl<Jl   75-76).   For substantially the

same reasons discussed above, plaintiff's proposed unjust

enrichment claim is also barred by the Rooker-Feldman doctrine as

it clearly "impermissibly seeks review and rejection of a state

court judgment" -- namely, the foreclosure and holdover proceed-

ings.   Charles v. Levitt, supra, 716 F. App'x at 21; see also

Davis v. JP Morgan Chase Bank, 14 Civ. 6263 (KMK), 2016 WL

1267800 at *11 (S.D.N.Y. Mar. 30, 2016)             (Karas, D.J.)   (plain-

tiff's allegation that defendants "were unjustly enriched as a

result of the foreclosure judgment'' barred by Rooker-Feldman

doctrine); Barbato v. U.S. Bank Nat'l Ass'n, supra, 2016 WL

158588 at *4   (plaintiff's unjust enrichment claimed barred by

Rooker-Feldman because "the crux of [his] action [was] derived

from [a state foreclosure]       decision" and "the allegations under-

lying [the claim were]   intertwined with questions of whether

[d]efendant own[ed] the [n]ote or the [m]ortgage"); Campbell v.


                                          27
     Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 28 of 34



Bank of New York Mellon Tr. Co., N.A., 11 Civ. 1588              (CS) (PED),

2012 WL 2952852 at *14            (S.D.N.Y. May 8, 2012)   (Davison, M.J.)

(Report & Recommendation), adopted at, 2012 WL 2953967              (S.D.N.Y.

July 18, 2012)          (Seibel, D.J.)   (defendants' alleged "unjust

enrichment" was "caused by the state court foreclosure judgment

and therefore, pursuant to the Rooker-Feldman doctrine, does not

present a claim that the Court may review").

            It is clear from plaintiff's claim that her alleged

injury is the loss of the Property in the foreclosure and hold-

over proceedings and, thus, was caused by the underlying state

court judgments.             Accordingly, plaintiff's unjust enrichment

claim meets all four requirements of the Rooker-Feldman doctrine

and is barred.


                        e.    Count 15 - Quiet Title


            Plaintiff next seeks to assert a claim to quiet title

against Nationstar, alleging that it is not "legally entitled" to

the Property based on an "illegal referee sale" and "purported

quitclaim deed" that was eventually issued to Nationstar (PAC                  <]I


111) .    Plaintiff further requests that Nationstar be "estopped

and precluded from asserting any claim against [p]laintiff's

estate"    (PAC   <]I   114).    Essentially, plaintiff is requesting that

this court find that the Bronx County Supreme Court's judgment

and order of sale of the Property was erroneous, that this error


                                           28
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 29 of 34



necessarily voids the subsequent quitclaim deed to the Property

in favor of Nationstar and that plaintiff's rights to the Prop-

erty are superior to those of Nationstar.

             It is well settled that such quiet title claims are

barred under Rooker-Feldman.      Worthy-Pugh v. Deutsche Bank Nat'l

Tr. Co., supra,    664 F. App'x at 21 (plaintiff's quiet title claim

properly dismissed because it "challenge [d]      [the state court

foreclosure]    judgment and effectively request[ed] that the

federal district court rule that the judgment was void"); Riley

v. Comm'r of Fin. of City of New York,      618 F. App'x 16, 17     (2d

Cir. 2015)     (plaintiff's quiet title claim properly dismissed

pursuant to Rooker-Feldman because plaintiff's "claimed ownership

of the property .        . was already fully adjudicated and rejected

in the prior state-court proceedings"); Wilson v. HSBC Bank, USA,

16 Civ. 8405     (NSR), 2018 WL 1449204 at *6 (S.D.N.Y. Mar. 22,

2018)    (Roman, D.J.)   (plaintiff's quiet title claim which asked

"the Court to determine ownership of the note, mortgage, and real

property interest" and to "enjoin []      [defendants]   from asserting

any estate, right[,] title or interest in the Subject Property"

barred by Rooker-Feldman)      (internal quotation marks omitted);

Nath v. JP Morgan Chase Bank, 15 Civ. 3937       (KMK), 2016 WL 5791193

at *7    (S.D.N.Y. Sept. 30, 2016)   (Karas, D.J.)   (quiet title claim

barred by Rooker-Feldman where plaintiff sought "a determination

that .         [d]efendants in this lawsuit have no right or claim to


                                     29
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 30 of 34



[t]itle or [l]ien on or against the Property"); Gurdon v. Bank,

supra, 2016 WL 721019 at *7       (plaintiff's quiet title claim

"squarely conflicts with Rooker-Feldman as it expressly seeks to

have the Court reverse the state-court judgment, which resulted

in [plaintiff] being divested of his property interest").

          Thus, plaintiff's quiet title claim against Nationstar

is also barred by the Rooker-Feldman doctrine.


                f.   Count 16 - Declaratory Relief


          Finally, plaintiff's claim for "declaratory relief"

under Count 16 is also barred by the Rooker-Feldman doctrine

because she specifically seeks to have her note and mortgage be

declared "void[]"    (PAC ':!I 118).    Again, plaintiff is requesting

relief that would require this Court to assess the validity of

state court proceedings, which is precisely what the Rooker-

Feldman doctrine prohibits.        See Redmond v. Bank of New York

Mellon Corp.,   697 F. App'x 23,       24   (2d Cir. 2017)   (summary order)

(plaintiff's "declaratory relief" claim which sought a declara-

tion that "all attempts to foreclose by [d]efendants against the

subject property are void" properly dismissed pursuant to Rooker-

Feldman doctrine); Vossbrinck v. Accredited Home Lenders,              Inc.,

supra, 773 F.3d at 427     (plaintiff's "declaratory relief" claim

that requested that "the state [foreclosure]           judgment [be]

declared 'void'" properly dismissed pursuant to Rooker-Feldman


                                       30
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 31 of 34




doctrine); Omotosho v. Freeman Inv. & Loan, supra, 136 F. Supp.

3d at 247   (finding that the plaintiff's allegation that "the

state court judgment is void, and should be vacated or set aside,

        is precisely the type of case the Rooker-Feldman doctrine

bars").


                 g.   Summary


            Accordingly, Counts 1, 3, 4, 5, 7, 8,     9, 11, 15 and 16

are barred pursuant to the Rooker-Feldman doctrine and plain-

tiff's motion to amend with respect to those claims is denied.


            2.   Plaintiff's Remaining Claims


                 a.   Counts 6 and 14 -
                      Claims Against O1S and WFB


            Plaintiff inexplicitly alleges a "negligent misrepre-

sentation" claim in Count 6 and a "harassment" claim in Count 14

against parties who she refers to as "OLS" and "WFB"         (PAC   <Jl<Jl   77-

78, 107-09).     Leave to amend the complaint to add these two

claims is denied on futility grounds.

            A proposed amended complaint is futile when it fails to

state a claim.    AEP Energy Servs. Gas Holding Co. v. Bank of Am.,

N.A.,   626 F.3d 699, 726 (2d Cir. 2010); Health-Chem Corp. v.

Baker, 915 F.2d 805, 810    (2d Cir. 1990).     "Where a complaint

fails to contain any substantive allegations concerning a defen-


                                   31
       Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 32 of 34



dant .        . it fails to state a claim as to that defendant."

Diggs v. City of New York, 17 Civ. 1127                     (VEC) (HBP), 2018 WL

5924413 at *3 (S.D.N.Y. Aug. 17, 2018)                     (Pitman, M.J.)      (Report     &

Recommendation), adopted at, 2018 WL 4666073 (S.D.N.Y. Sept. 27,

2018)    (Caproni, D.J.); accord Perkins v. City of New York, 14

Civ. 3779 (WHP), 2017 WL 1025987 at *2                    (S.D.N.Y. Mar. 15, 2017)

(Pauley, D.J.); Myers v. City of New York, 11 Civ. 8525                          (PAE),

2012 WL 3776707 at *3            (S.D.N.Y. Aug. 29, 2012)              (Engelmayer,

D. J. ) , a ff ' d,   5 2 9 F . App ' x 10 5   ( 2 d Cir . 2 0 13 )   ( summary order) .

               Not only does plaintiff's proposed amended complaint

not contain any factual allegations against OLS and WFB, she has

not moved to add them as parties to the action, does not list

them in the complaint's caption and never even explains who they

are.     Thus, leave to add Counts 6 and 14 are denied on futility

grounds.


                       b.   Counts 2, 10, 12 and 13 -
                            Remaining New York State Claims


               In Count 2 of her proposed amended complaint, plaintiff

alleges that defendants violated New York General Business Law

Section 34 9 ( "GBL") becaus·e defendants engaged in "unconscionable

commercial practices" and "performed in direct contradiction to

their promises of superior services and conduct"                         (PAC~~ 61-63).

Plaintiff further alleges a "willful and w[a]nton gross negli-

gence" claim against all defendants under Count 10, an "unlawful

                                               32
    Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 33 of 34



conversion" claim against all defendants under Count 12 and a

"defamation" claim against Aurora and Nationstar under Count 13

(PAC~~ 87-89,     94-106).    While these state law claims do not

appear to violate the Rooker-Feldman doctrine, because leave to

amend is denied with respect to all plaintiff's federal claims,            I

decline to exercise supplemental jurisdiction over plaintiff's

state law claims.

            A district court may decline to exercise supplemental

jurisdiction over a claim if "the district court has dismissed

all claims over which it has original jurisdiction."           28 U.S.C. §

1367(c) (3); Alliance of Auto. Mfrs.,      Inc. v. Currey,    610 F. App'x

10, 14    (2d Cir. 2015); accord Milton v. Ocwen Mortg. Serv.,       Inc.,

16-CV3837    (MKB) (JO),   2017 WL 2992489 at *3    (E.D.N.Y. July 14,

2017)    (adopting and rejecting in part Report & Recommendation)

(declining to exercise supplemental jurisdiction over plaintiff's

GBL and state tort claims after plaintiff's federal claim was

dismissed); Mccann v. Rushmore Loan Mgmt. Servs., LLC,          15-CV-

6502, 2017 WL 1048076 at *5       (E.D.N.Y. Mar. 16, 2017)    (declining

to exercise supplemental jurisdiction over plaintiff's GBL state

claim after plaintiff's federal claim was dismissed pursuant to

Rooker-Feldman) .

            Thus, because plaintiff's proposed amended complaint

does not contain a viable federal claim and because plaintiff

does not allege diversity of citizenship,          I decline to exercise


                                     33
      Case 1:18-cv-06324-PAE-HBP Document 64 Filed 07/08/19 Page 34 of 34



supplemental jurisdiction over plaintiff's state law claims and

leave to amend with respect to proposed Counts 2, 10, 12 and 13

is denied.

IV.   Conclusion


             Accordingly, for all the foregoing reasons, plaintiff's

motion for leave to amend her complaint is denied because (1)

proposed Counts 1, 3, 4, 5, 7, 8, 9, 11, 15 and 16 are barred

pursuant to the Rooker-Feldman doctrine,         (2) proposed Counts 6

and 14 fail to state a claim upon which relief may be granted and

(3)   I decline to exercise supplemental jurisdiction over Counts

2, 10, 12 and 13.      The Clerk of the Court is respectfully

requested to mark D.I. 54 closed.

Dated:    New York, New York
          July 8, 2019

                                           SO ORDERED




                                           United States Magistrate Judge

Copy mailed to:

Ms. Orinthia Gifford
C/O 4160 Digney Avenue
Bronx, New York 10466


Copies transmitted to:

All Counsel


                                      34
